Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement of DWS State Tax Free Trust on Form N-1A (“Registration Statement”) of our report dated May 21, 2010 relating to the financial statements and financial highlights which appears in the March 31, 2010 Annual Report to Shareholders of DWS Massachusetts Tax-Free Fund, which is also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings “Financial Highlights”, “Financial Statements” and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts July 28, 2010
